898 F.2d 145Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert HOLLEY, Plaintiff-Appellant,v.Curt GOLDBRICK;  Joseph Kleinota;  Robert Brown;  JamesMiller;  Robert Batzer;  William B., No. B-354,Defendants-Appellees.
No. 89-7820.
United States Court of Appeals, Fourth Circuit.
Submitted:  Dec. 29, 1989.Decided:  Feb. 26, 1990.Rehearing and Rehearing In Banc Denied March 22, 1990.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Joseph C. Howard, District Judge.  (C/A No. 89-341-JH)
Robert Holley, appellant pro se.
Robert Charles Verderaime, Verderaime and Dubois, Baltimore, Maryland, for appellees.
D.Md.
AFFIRMED.
Before DONALD RUSSELL and SPROUSE, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Robert Holley appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Holley v. Goldbrick, C/A 89-341-JH (D.Md. August 25, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.